DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,212,213 (referred to as P213) in view of Kalkunte (US 20140177641).
Re claim 1:
P213 does not disclose the limitations of claim 1.  
Kalkunte discloses a memory configured to store a routing table, each entry of the routing table associated with a peer node (Fig.1 ref. 104 is a wireless network device and ref. 130 Memory and ref. 134 Forwarding Table); 
a processor and a transceiver (Fig.1 ref. 126 Processor and ref.122 Communication Interface)
configured to validate each peer node stored in the routing table, wherein validating each peer node includes confirming the peer node is still a peer node of the wireless network device, wherein on a condition that a peer node is no longer a peer node of the wireless network device, deleting the peer node from the routing table (Para.[0032]  The controlling bridge 102 may maintain its forwarding table 134 according to an aging process to remove entries. The controlling bridge 102 may remove a particular network peer entry from its forwarding table 134 when the controlling bridge 102 does not receive traffic sent from or for delivery to a particular network peer for longer than a determined time threshold and The satellite controlling bridge 104 may employ a similar aging process to maintain its forwarding table 134 as well – where a peer from which traffic is sent from or delivered to is validated and remains in the routing table); and 
using the routing table to route received data packets to a peer node (Para.[0030]  In that regard, the satellite controlling bridge 104 performs a lookup in its forwarding table 134 for network peer A 202. Upon identifying network peer A 202 as a recognized downstream network peer, the satellite controlling bridge 104 sends the packet 310 to network peer A 202 at time t2. In this way, the satellite controlling bridge 104 may route the packet 310 for delivery).
As shown above, Kalkunte discloses a communication interface and maintaining the forwarding table by removing peer nodes that have not had traffic sent from or delivered too within a predetermined time.  Kalkunte does not explicitly disclose a transceiver and that each peer node is validated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the communication interface is a transceiver in order transmit and receive data and that each peer is validated because the system of Kalkunte validates the entries in the forwarding table by removing peers from which there has been no communication within a determined time period.  If communication is sent from or delivered too, the peer will remain in table and if communication has not been sent from or delivered to, then the peer will be removed.  Thus, each entry would be validated based on if there has been communication with that peer or not.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify P213 to include maintain a routing table as taught by Kalkunte in order to reduce the processing and computation load (Kalkune Para.[0031]).
Re claim 2:  Claim 2 is substantially similar to claim 1 of P213.
Re claim 3:  Claim 3 is substantially similar to claim 2 of P213.
Re claim 4:  Claim 4 is substantially similar to claim 3 of P213.
Re claim 5:  Claim 5 is substantially similar to claim 4 of P213.
Re claim 6:  Claim 6 is substantially similar to claim 5 of P213.
Re claim 7:  Claim 7 is substantially similar to claim 6 of P213. 
Re claim 8:  Claim 8 is substantially similar to claim 7 of P213.
Re claim 9:  Claim 9 is substantially similar to claim 8 of P213.
Re claim 10:	Claim 10 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 11:  Claim 11 is substantially similar to claim 11 of P213.
Re claim 12:  Claim 12 is substantially similar to claim 12 of P213.
Re claim 13:  Claim 13 is substantially similar to claim 13 of P213.
Re claim 14:  Claim 14 is substantially similar to claim 14 of P213.
Re claim 15:  Claim 15 is substantially similar to claim 15 of P213.
Re claim 16:  Claim 16 is substantially similar to claim 16 of P213. 
Re claim 17:  Claim 17 is substantially similar to claim 17 of P213.
Re claim 18:  Claim 18 is substantially similar to claim 18 of P213.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalkunte (US 20140177641).
Re claim 1:
Kalkunte discloses a memory configured to store a routing table, each entry of the routing table associated with a peer node (Fig.1 ref. 104 is a wireless network device and ref. 130 Memory and ref. 134 Forwarding Table); 
a processor and a transceiver (Fig.1 ref. 126 Processor and ref.122 Communication Interface)
configured to validate each peer node stored in the routing table, wherein validating each peer node includes confirming the peer node is still a peer node of the wireless network device, wherein on a condition that a peer node is no longer a peer node of the wireless network device, deleting the peer node from the routing table (Para.[0032]  The controlling bridge 102 may maintain its forwarding table 134 according to an aging process to remove entries. The controlling bridge 102 may remove a particular network peer entry from its forwarding table 134 when the controlling bridge 102 does not receive traffic sent from or for delivery to a particular network peer for longer than a determined time threshold and The satellite controlling bridge 104 may employ a similar aging process to maintain its forwarding table 134 as well – where a peer from which traffic is sent from or delivered to is validated and remains in the routing table); and 
using the routing table to route received data packets to a peer node (Para.[0030]  In that regard, the satellite controlling bridge 104 performs a lookup in its forwarding table 134 for network peer A 202. Upon identifying network peer A 202 as a recognized downstream network peer, the satellite controlling bridge 104 sends the packet 310 to network peer A 202 at time t2. In this way, the satellite controlling bridge 104 may route the packet 310 for delivery).
As shown above, Kalkunte discloses a communication interface and maintaining the forwarding table by removing peer nodes that have not had traffic sent from or delivered too within a predetermined time.  Kalkunte does not explicitly disclose a transceiver and that each peer node is validated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the communication interface is a transceiver in order transmit and receive data and that each peer is validated because the system of Kalkunte validates the entries in the forwarding table by removing peers from which there has been no communication within a determined time period.  If communication is sent from or delivered too, the peer will remain in table and if communication has not been sent from or delivered to, then the peer will be removed.  Thus, each entry would be validated based on if there has been communication with that peer or not.
Re claim 10:
Claim 10 is rejected on the same grounds of rejection set forth in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471